Name: 2013/324/EU: Council Decision of 21Ã June 2013 amending Decision 98/481/EC approving the external auditors of the European Central Bank
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  accounting
 Date Published: 2013-06-27

 27.6.2013 EN Official Journal of the European Union L 175/54 COUNCIL DECISION of 21 June 2013 amending Decision 98/481/EC approving the external auditors of the European Central Bank (2013/324/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2013/9 of the European Central Bank of 19 April 2013 to the Council of the European Union on the external auditors of the European Central Bank (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the ECB's Governing Council and approved by the Council of the European Union. (2) The mandate of the ECB's external auditors ended following the audit for the financial year 2012. It is therefore necessary to appoint external auditors from the financial year 2013. (3) The ECB has selected Ernst & Young GmbH WirtschaftsprÃ ¼fungsgesellschaft as its external auditors for the financial years 2013 to 2017. (4) The Governing Council of the ECB recommended that Ernst & Young GmbH WirtschaftsprÃ ¼fungsgesellschaft be appointed as the external auditors of the ECB for the financial years 2013 to 2017. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and amend Council Decision 98/481/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 98/481/EC is replaced by the following: "Article 1 Ernst & Young GmbH WirtschaftsprÃ ¼fungsgesellschaft is hereby approved as the external auditors of the ECB for the financial years 2013 to 2017.". Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the ECB. Done at Luxembourg, 21 June 2013. For the Council The President M. NOONAN (1) OJ C 122, 27.4.2013, p. 1. (2) OJ L 216, 4.8.1998, p. 7.